Citation Nr: 0628680	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  95-13 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.  

2.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for mitral valve 
prolapse with status post-operative cardiac pacemaker, 
currently evaluated as 60 percent disabling.  

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
February 1982.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal of September 1994 and January 2004 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.  

(The decision below addresses the veteran's claim for an 
increased rating for a left knee disability.  Consideration 
of the remaining issues on appeal is deferred pending 
completion of the development sought in the remand that 
follows the decision below.)  


FINDINGS OF FACT

The veteran's left knee disability is manifested by 
subjective complaints of pain, weakness, and instability; 
objective findings reflect flexion of no less than 120 
degrees, full extension, no ligamentous laxity, and X-ray 
findings of minimal narrowing of the joint space/mild 
degenerative changes.  




CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for a left 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 4.7, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Here, the Board finds that all notification and development 
action needed to render a decision on the claim for an 
increased rating for a left knee disability has been 
accomplished.  

In this respect, through May 2003 and December 2004 notice 
letters, the RO notified the veteran of the legal criteria 
governing his claim and the evidence that had been considered 
in connection with his claim.  After each, he was afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2003 and December 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  It 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
The RO also requested that the veteran submit evidence in his 
possession pertinent to his claim.  

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of:  (1) the evidence that is needed to substantiate 
the claim, (2) the evidence, if any, to be obtained by VA, 
and (3) the evidence, if any, to be provided by the claimant; 
and (4) VA must make a request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As indicated above, the four content-of-notice 
requirements have been met in this case.  

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini, 
18 Vet. App. at 122.  Consequently, the Board does not find 
that any late notice in this case under the VCAA requires 
remand to the RO.  Nothing about the evidence or any response 
to the RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Although the claimant was not provided with the 
provisions pertaining to award of effective dates, see 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Board does not now have the issue before it.  Consequently, a 
remand for additional notification on this question is not 
necessary.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim for an 
increased rating for a left knee disability on appeal.  The 
RO has obtained identified medical records pertinent to the 
claim, and the veteran has been afforded VA examinations, the 
reports of which are of record.  Otherwise, neither the 
veteran nor his representative has alleged that there are any 
outstanding medical records probative of the veteran's claim 
that need to be obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in the 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
must consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 204-7 (1995); see also Johnson v. Brown, 
9 Vet. App. 7 (1996). 

The veteran's left knee disability is evaluated as 10 percent 
disabling and rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5257 for other impairment of the knee (which includes 
recurrent subluxation and lateral instability).  Under this 
diagnostic code, a 10 percent rating is warranted for slight 
impairment, a 20 percent rating for moderate impairment, and 
a 30 percent rating for severe impairment.  In this case, the 
objective medical evidence does not reflect findings of 
instability or subluxation of the veteran's left knee.  While 
the veteran has complained of weakness and giving away of his 
knee, and reports of examination note his use of a cane and a 
knee brace, at no time has a finding of subluxation or 
instability been reported by an examining physician.  Given 
the lack of subluxation or instability on clinical evaluation 
and the lack of other appreciable clinical findings, there is 
no basis for award of a compensable rating under diagnostic 
code 5257.  

Otherwise, X-rays have identified minimal joint space 
narrow/mild degenerative joint disease of the left knee.  
Degenerative arthritis is to be rated on limitation of motion 
of affected part(s) under Diagnostic Code 5003.  That 
diagnostic code provides that degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion under the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010.  Furthermore, under diagnostic code 5003, in the 
absence of limitation of motion, arthritis is rated as 20 
percent disabling with X-ray evidence of involvement of 2 or 
more major joints or 2 or more major joint groups, with 
occasional incapacitating exacerbations; and 10 percent 
disabling with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  

Limitation of flexion under diagnostic code 5260 is rated as 
10 percent disabling if flexion is limited to 45 degrees, 20 
percent disabling if flexion is limited to 30 degrees, and 30 
percent disabling if flexion is limited to 15 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension under diagnostic code 5261 is rated 10 percent 
disabling if extension is limited to 10 degrees, 20 percent 
disabling if extension is limited to 15 degrees, 30 percent 
disabling if extension is limited to 20 degrees, 40 percent 
disabling if extension is limited to 30 degrees, and 50 
percent disabling if extension is limited to 45 degrees.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5261.  

In this regard, clinical evaluations of the veteran's left 
knee have reflected no less than 120 degrees flexion with 
full extension.  As such, range of motion of the veteran's 
left knee does not result in a compensable evaluation under 
diagnostic codes 5260 and 5261.  

The Board also notes that the veteran has reported flare-ups 
in left knee pain with walking long distances and cold 
weather.  In the report of January 2005 VA examination, the 
veteran was noted as reporting that such flare-ups resulted 
in a loss of 50 percent in range of motion.  Clinical 
evaluation revealed only pain in the left knee at the end of 
flexion.  Five repeated movements of the left knee showed no 
change in the range of motion, although there was an increase 
in pain (reported as a 5 on a scale of 1-10).  There was no 
reported increase in weakness or fatigue but a mild increase 
in lack of endurance.  Thus, even if the Board were to 
consider a loss of flexion of up to 50 percent during flare-
ups (per the veteran's report), such a loss would result in 
no more than a loss of flexion to 60 degrees (50 percent of 
120 degrees).  Such limitation in flexion would not warrant a 
compensable rating under diagnostic code 5260.  

As a result, the Board finds that there simply is no clinical 
evidence to suggest that the veteran's left knee pain (as 
alleged) is so disabling as to approximate the level of 
impairment required for the assignment of a rating more than 
the current 10 percent for his left knee disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 
5260, 5261 (2005); DeLuca, 8 Vet. App. at 204-7.  Likewise, 
separate compensable ratings based on limitation of flexion 
and limitation of extension are also not warranted for the 
same reason-there is not a loss of flexion or extension 
under either diagnostic code 5260 or diagnostic code 5261 
that would warrant a compensable rating, even when functional 
loss due to pain is considered.  See VAOPGCPREC 9-2004 
(September 17, 2004).  

Furthermore, under diagnostic code 5003 the complained-of 
left knee pain is contemplated in the current rating-a 10 
percent rating for a major joint affected by limitation of 
motion (flexion).  Otherwise, the Board does not find that 
the clinical evidence demonstrates ankylosis of the left knee 
(diagnostic code 5256), dislocation of semilunar cartilage 
with frequent episodes of locking, pain, and effusion 
(diagnostic code 5258), or malunion of the tibia or fibula 
with knee disability (diagnostic code 5262).  

The above determination is based upon application of the 
pertinent provisions of VA's rating schedule.  The Board 
finds that the record does not reflect that the veteran's 
left knee disability is so exceptional or unusual as to 
warrant the assignment of a higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005) (cited 
to and discussed in the July 1999 rating decision).  There 
simply is no evidence of marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation) 
or frequent periods of hospitalization, or evidence that the 
veteran's disability of his left knee otherwise renders 
impractical the application of the regular schedular 
standards.  Therefore, the criteria for invoking the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the Board finds that the 10 
percent rating currently assigned for a left knee disability 
is proper, and that the criteria for higher evaluation have 
not been met.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5260, 5261 (2005).  


ORDER

A rating higher than 10 percent for left knee disability is 
denied.  




REMAND

With respect to the claim for service connection for a 
psychiatric disability, the Board notes that a review of the 
veteran's service medical records reflects a consultation 
report, dated sometime around May 1981.  The clinical 
psychologist noted the following:  

Overall this is an extremely unusual and chaotic 
profile.  It suggests (if valid) an individual 
with major psychological problems. . . . . [The 
veteran] is currently experiencing considerable 
stress and anxiety and spends much of his time in 
brooding over how bad his situation is.  The 
possibility that this profile is psychotic can 
not be ruled out . . . . At this time I would say 
the most likely diagnosis would be a situational 
reaction marked primarily by somatic expression 
in a severe schizotypic personality.  

The only medical opinion of record, a report of May 2005 VA 
psychiatric examination, reflects the examiner's note that 
she had reviewed the veteran's claims file and that, "[The 
veteran] did not have any emotional or psychiatric problems 
in the service."  Following a clinical evaluation of the 
veteran, the examiner's diagnosis was chronic schizophrenia.  
The examiner further commented that, "[The veteran] did not 
have any psychiatric symptomatology while he was in the 
military."  She opined that it was less likely as not that 
the veteran's current psychiatric problems were caused by his 
military experience.  

In this case, the Board assumes that the VA examiner's 
opinion is based in part on a finding that the veteran 
did not have any psychiatric symptomatology in service.  
However, such a finding appears to conflict with the 
above-noted in-service psychiatric consultation report, 
and raises the question of whether the examiner had 
opportunity to review the consultation report.  
Therefore, the Board finds that the claims file should 
be returned to the examiner who conducted the May 2005 
VA examination for a supplemental opinion regarding the 
veteran's claim for service connection for a 
psychiatric disability.  

In this regard, the examiner should review the 
veteran's claims file, to include his service medical 
records and the May 1981 service psychiatric 
consultation report, and again offer an opinion as to 
whether the veteran's psychiatric disability is related 
to service, manifested within one year of service, or 
whether the psychiatric disability is secondary to the 
veteran's service-connected mitral valve prolapse 
status post-operative cardiac pacemaker.  See 
38 U.S.C.A. § 5103A(d) (West 2002).  The RO should 
arrange for the veteran to undergo an examination only 
if the May 2005 VA examiner is unavailable or such 
examination is needed to answer the questions posed 
above.  

With respect to the veteran's claim for a rating higher than 
60 percent for mitral valve prolapse with status post-
operative cardiac pacemaker (heart disability), the Board 
notes that the claims file includes VA medical records 
through 2004.  In a report of May 2005 VA examination, the 
veteran reported that he had undergone an exercise stress 
(tolerance) test within the past year and that the test had 
been negative.  The examiner noted in the examination report 
that, "The veteran will provide me the faxed information 
regarding the last exercise test and last [echocardiogram]."  
The examiner subsequently noted in the report of examination 
that the identified test results had not been received from 
the veteran.  

The veteran's heart disability is rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7015 (2005).  Under this diagnostic 
code a 60 percent evaluation is warranted where a workload of 
greater than 3 METS but not greater than 5 METS results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  A 100 percent disability 
evaluation is warranted for chronic congestive heart failure, 
or where a workload of 3 METS or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or where there is 
left ventricular dysfunction with an ejection fraction of 
less than 30 percent.

In this case, the record does not reflect a recent exercise 
tolerance test or an echocardiogram, both of which are needed 
to evaluate the veteran's claim under diagnostic code 7015.  
In a report of October 2003 VA examination the veteran was 
noted as having failed to report for a scheduled exercise 
tolerance test and echocardiogram.  He was not scheduled for 
an exercise tolerance test or echocardiogram during the May 
2005 VA examination, even after he failed to send the results 
of the identified tests he claimed to have completed.  

Therefore, in light of the need for additional clinical 
findings to rate the veteran's heart disability based on an 
exercise tolerance test and an echocardiogram, the Board 
finds that the veteran should be afforded an additional VA 
medical examination during which an exercise tolerance test 
and an echocardiogram can be performed.  Such examination and 
testing is needed to fully and fairly evaluate the veteran's 
increased rating claim for a heart disability on appeal.  
38 U.S.C.A. § 5103A(d).  

The veteran is herein advised that, in keeping with VA's duty 
to assist, the purpose of the requested examination pursuant 
to this remand is to obtain information or evidence that may 
be dispositive of his increased rating claim for a heart 
disability on appeal.  See Connolly v. Derwinski, 1 Vet. App. 
566, 569 (1991).  Hence, failure to report to any such 
scheduled examination, without good cause, will result in the 
denial of the veteran's claim.  See 38 C.F.R. § 3.655(b) 
(2005).  (Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.)  

The Board also notes that with respect to the veteran's claim 
for a TDIU, because of the possibility that medical findings 
or opinions requested on remand may have a bearing on the 
veteran's claim for TDIU benefits, it follows that, any Board 
action on that claim would, at this juncture, be premature.  
Hence, the Board will defer consideration of that issue.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the remaining claims on 
appeal.  

Accordingly, these matters are REMANDED for the following 
action:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable the RO to obtain 
any additional evidence not currently of 
record that pertains to the veteran's 
remaining claims on appeal.  The RO 
should also invite the veteran to submit 
all pertinent evidence in his possession 
with respect to the claims (not 
previously submitted), and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After associating with the claims 
file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
forward the veteran's claims file to the 
VA examiner who examined the veteran in 
May 2005.  That physician should review 
the veteran's claims file (with 
particular attention given to the May 
1981 psychiatric consultation report 
found in the veteran's service medical 
records, her VA examination report, and 
the evidence (if any) added to the claims 
file since the May 2005 examination) and 
provide a supplemental opinion.  In that 
supplemental opinion the examiner must 
opine as to whether the veteran has a 
current psychiatric disability and if so, 
whether it is at least as likely as not 
(i.e. there is at least a 50 percent 
probability), that the psychiatric 
disability is related to the veteran's 
period of military service, to the period 
within one year of military service, or 
to the veteran's service-connected mitral 
valve prolapse status post-operative 
cardiac pacemaker.  (With regard to 
possible relationship to service-
connected heart disability, the examiner 
should specific opine whether any 
psychiatric disability was caused or made 
worse by the heart disability.)  An 
explanation should be provided for the 
examiner's conclusions.

The RO should arrange for the veteran to 
undergo examination only if the May 2005 
VA examiner is unavailable and/or such 
examination is needed to answer the 
questions posed above.  

3.  As above, after associating with the 
claims file all available records and/or 
responses received pursuant to the above-
requested development, the RO should 
schedule the veteran for a VA-cardiac 
diseases-examination.  The examiner 
should review the veteran's claims file, 
to include a copy of this remand.  The 
veteran should undergo an exercise 
tolerance test and echocardiogram, as 
well as any and all other indicated 
studies and tests that are deemed 
necessary by the examiner.  All clinical 
findings necessary to apply the rating 
criteria should be reported in detail.  
(If a laboratory determination of METs by 
exercise testing cannot be done for 
medical reasons, an estimation of the 
level of activity, expressed in METs, 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope should be provided.  
38 C.F.R. § 4.104, Note 2 (2005).)  

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the remaining claims 
on appeal in light of all pertinent 
evidence and legal authority.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


